DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 has been considered.
Drawings
The drawings submitted on 10/07/2019 are acceptable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The phrase “the organic material layer includes” in the last line of claim 5, and in the second line of claim 6, and in the second line of claim 7 is replaced by the phrase “the one or more organic material layers include”.
In claim 8, the phrase “a material for an electron transport” is amended to “an electron transport material”.
Allowable Subject Matter
s 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are not disclosed or rendered obvious by the prior art of record. The most relevant prior art includes WO 2016/052819 A1 to Park et al. and WO 2016/052798 A1 to Huh et al. The former discloses a compound having a general formula of 

    PNG
    media_image1.png
    170
    289
    media_image1.png
    Greyscale

which includes such species as

    PNG
    media_image2.png
    265
    471
    media_image2.png
    Greyscale
.
This compound differs from the claimed compound in that it has a triazine instead of a pyrimidine. There is not on obvious reason for a person having ordinary skill in the art to modify the compound disclosed by Park et al. to arrive at the claimed compound. Huh et al. discloses an electron-transporting/injecting material having a general formula of 

    PNG
    media_image3.png
    282
    258
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    199
    355
    media_image4.png
    Greyscale
and

    PNG
    media_image5.png
    216
    391
    media_image5.png
    Greyscale
.
While the scope of the material encompasses the claimed compound, there is not on obvious reason for a person having ordinary skill in the art to modify the material to arrive at the claimed compound. For instance, applicant shows that the claimed compound (formula 2)

    PNG
    media_image6.png
    316
    457
    media_image6.png
    Greyscale

has superior properties as compared to a compound in which the naphthalene is replaced by a phenylene (see comparative example 5), i.e., 

    PNG
    media_image7.png
    297
    483
    media_image7.png
    Greyscale
.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/VU A NGUYEN/Primary Examiner, Art Unit 1762